Mr. Justice McWilliams
delivered the opinion of the Court.
The trial court found that a certain note which Lyndel Wolfkill assigned to Esther Wolfkill, his former wife, was held by her in trust for the use and benefit of Lyndel, and entered judgment in accordance with such *239determination. It is this judgment — based on a finding of the existence of an express trust — that Esther Wolf-kill now seeks to have reversed.
Our review of the record convinces us that there is evidence which amply supports the finding by the trial court of an express trust. However, we perceive little to be gained by pinpointing the supporting evidence, as it is doubtful that history would ever repeat itself to the end that a court would again be confronted with a factual situation even remotely similar to, let alone identical with, that of the instant case.
Nor do the facts of the case bring into play any new or novel principles of law or equity. Such being the situation, no good purpose would be served by proving that we have read the record by extended comment upon the facts of the case, or by simply repeating basic principles of law or equity that are already to be found in many prior decisions of this court.
The judgment is therefore affirmed.
Mr. Justice Hodges not participating.